DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority as a 371 to PCT/US2019/026176 filed on 4/5/19.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/6/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 and 9 are directed to a statutory category as a process and claim 14 is directed to a statutory category as a machine. 
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of a mental process and mathematical concepts. 
As per claim 1 “providing a model of cement temperature sensitivity; designing a cement composition, based at least partially on the model of cement temperature sensitivity; and preparing the cement composition” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.

As per claim 3 “wherein the model of temperature sensitivity comprises a model of activation energy derived from correlating calorimetric data to an activation energy” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 4, “wherein the model of temperature sensitivity comprises a model of extent of hydration in the form of 
    PNG
    media_image1.png
    31
    100
    media_image1.png
    Greyscale
where H is extent of hydration, Hu is ultimate extent of hydration, te is effective time, and i and B are kinetic rate parameters” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation. This recitation may also read on a mathematical concept as the claim merely recites the calculation of the recited formula. 
As per claim 5 “wherein the model of temperature sensitivity comprises a model of effective time in the form of: 
    PNG
    media_image2.png
    42
    167
    media_image2.png
    Greyscale
 where E is activation energy, R is a gas constant, Tref is a reference temperature, and T is a current temperature” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation. This recitation may also read on a mathematical concept as the claim merely recites the calculation of the recited formula.
As per claim 6 “modifying the cement composition to produce a modified cement composition if a predicted compressive strength from the model of cement temperature sensitivity does not meet or exceed a time dependent compressive strength requirement; calculating a predicted compressive strength of the modified cement composition using the model of cement temperature sensitivity; comparing the compressive strength of the modified cement composition to a time dependent compressive strength requirement; and  351560-107601 [2018-IPM-102767U1 US] preparing the modified cement composition if the predicted compressive strength meets or exceeds the time dependent compressive strength 
As per claim 7 “iteratively modifying the cement composition until the compressive strength of the modified cement composition meets or exceeds the time dependent compressive strength requirement” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 8 “iteratively modifying the cement composition comprises modifying a concentration of the water, a concentration of at least one cementitious component, or both” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 9 “providing a plurality of cementitious components; providing a design parameter, a downhole temperature, and model of cement temperature sensitivity wherein the model of cement temperature sensitivity comprises a function of physicochemical parameters about the cementitious components, a model of extent of hydration, a model of effective time, and a model of activation energy; generating a cement composition, wherein the cement composition includes cementitious components selected from the plurality of cementitious components; calculating a predicted design parameter of the cement composition using the model cement temperature sensitivity; comparing the predicted design parameter of the cement composition to the design parameter; and preparing the cement composition if the predicted design parameter meets or exceeds the design parameter” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 10, “wherein the model of activation energy is a regression model of activation energy and physicochemical data” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 11, “wherein the model of activation energy is derived from correlating calorimetric data to an activation energy” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 12 “wherein the model of extent of hydration is in the form of 
    PNG
    media_image3.png
    31
    100
    media_image3.png
    Greyscale
where H is extent of hydration, Hu is ultimate extent of hydration, te is effective time, and i and B are kinetic rate parameters” 
As per claim 13 “wherein the model of effective time is in the form of: 
    PNG
    media_image4.png
    42
    167
    media_image4.png
    Greyscale
  361560-107601 [2018-IPM-102767U1 US] where E is activation energy, R is a gas constant, Tref is a reference temperature, and T is a current temperature” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation. This recitation may also read on a mathematical concept as the claim merely recites the calculation of the recited formula.
As per claim 14 “instructions to generate a design of a cement composition comprising at least one of a plurality of cementitious components based on a model of cement temperature sensitivity” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 15 “wherein the model of cement temperature sensitivity comprises a function of physicochemical parameters about the cementitious components, a model of extent of hydration, a model of effective time, and a model of activation energy” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 16 “wherein the model of activation energy is a regression model of activation energy and physicochemical data” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation.
As per claim 17 “further comprising instructions to accept a downhole temperature” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation. The Examiner also notes that accepting the temperature appears to merely represent a value in the calculation.
As per claim 18 “wherein the instructions to generate the design of the cement composition comprises instruction to generate the cement composition based at least in part on the downhole temperature” would read on 
As per claim 19 “wherein the model of extent of hydration is in the form of: 
    PNG
    media_image5.png
    31
    100
    media_image5.png
    Greyscale
 where H is extent of hydration, Hu is ultimate extent of hydration, te is effective time, and i and B are kinetic rate parameters” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation. This recitation may also read on a mathematical concept as the claim merely recites the calculation of the recited formula.
As per claim 20 “wherein the model of effective time is in the form of: 
    PNG
    media_image4.png
    42
    167
    media_image4.png
    Greyscale
 where E is activation energy, R is a gas constant, Tref is a reference temperature, and T is a current temperature” would read on mental process that could reasonably be performed in the mind or with pencil and paper putting together a sensitivity formula and preparing cement based on the calculation. This recitation may also read on a mathematical concept as the claim merely recites the calculation of the recited formula.

With respect to claims 15-20, the steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “software”, nothing in the claim elements precludes the steps from practically being performed in the human mind. Additionally, the mere nominal recitation of a generic software does not take the claim limitations out of the mental processes grouping. An evaluation of whether additional limitations are insignificant extra-solution activity is then performed.
Thus, the claim recites an abstract idea in the form of a mental process.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. Claims 15-20 merely recite “software” which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

	Therefore claims 1-20 are rejected.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claims 1-5, 10-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by 
Poole, Jonathan L., et al. "Methods for calculating activation energy for Portland cement." ACI Materials Journal 104.1 (2007): 303-311, hereafter P.

Regarding Claim 1: P discloses A method comprising: providing a model of cement temperature sensitivity; designing a cement composition, based at least partially on the model of cement temperature sensitivity; (P. Page 303, left column, Introduction, paragraph 2, “Accurate prediction of temperature development in mass concrete requires knowledge of the adiabatic temperature rise of a particular concrete mixture. Adiabatic calorimetry is the best test to obtain this information. Unfortunately, adiabatic calorimeters are not common. Semi-adiabatic calorimeters are much more common, because the test setup is much simpler. Therefore, semi-adiabatic calorimeters are more commonly used to characterize the heat evolution of a concrete mixture. Corrections must be made to semi-adiabatic temperature measurements to approximate the results obtained from an adiabatic system.4 The Arrhenius theory is used to capture the temperature sensitivity of a particular mixture so that its behavior may be modeled under different temperature conditions. In this manner, semi-adiabatic calorimetry data may be used to model what would be experienced under adiabatic conditions.”) and preparing the cement composition. (P. Page 306, left column, Results and Discussions of measurements in actual cement preparation.)

Regarding Claim 2: The reference discloses The method of claim 1 wherein the model of temperature sensitivity comprises a model of activation energy, and wherein the model of activation energy comprises a function of physicochemical parameters, a model of extent of hydration, and a model of effective time. (P. Introduction last paragraph reciting activation energy, Introduction 2nd to last paragraph chemical mixtures and reactions and hydration, and 3rd to last paragraph reciting hydration and time.)

Regarding Claim 3: The reference discloses The method of claim 1 wherein the model of temperature sensitivity comprises a model of activation energy derived from correlating calorimetric data to an activation energy.  (P. Introduction last paragraph reciting calorimetery data)

Regarding Claim 4: The reference discloses The method of claim 1 wherein the model of temperature sensitivity comprises a model of extent of hydration in the form of 
    PNG
    media_image1.png
    31
    100
    media_image1.png
    Greyscale
where H is extent of hydration, Hu is ultimate extent of hydration, te is effective time, and i and B are kinetic rate parameters.  (P. Equation 6)

Regarding Claim 5: The reference discloses The method of claim 1 wherein the model of temperature sensitivity comprises a model of effective time in the form of: 
    PNG
    media_image2.png
    42
    167
    media_image2.png
    Greyscale
 where E is activation energy, R is a gas constant, Tref is a reference temperature, and T is a current temperature.  (P. Equation 12 is a variation of the equation recited.)

Regarding Claim 10: The reference discloses The method of claim 9 wherein the model of activation energy is a regression model of activation energy and physicochemical data. (P. Equation 1)

Regarding Claim 11: The reference discloses The method of claim 10 wherein the model of activation energy is derived from correlating calorimetric data to an activation energy.  (P. Page 303, left column, Introduction, paragraph 2, “Accurate prediction of temperature development in mass concrete requires knowledge of the adiabatic temperature rise of a particular concrete mixture. Adiabatic calorimetry is the best test to obtain this information. Unfortunately, adiabatic calorimeters are not common. Semi-adiabatic calorimeters are much more common, because the test setup is much simpler. Therefore, semi-adiabatic calorimeters are more commonly used to characterize the heat evolution of a concrete mixture. Corrections must be made to semi-adiabatic temperature measurements to approximate the results obtained from an adiabatic system.4 The Arrhenius theory is used to capture the temperature sensitivity of a particular mixture so that its behavior may be modeled under different temperature conditions. In this manner, semi-adiabatic calorimetry data may be used to model what would be experienced under adiabatic conditions.”) and

Regarding Claim 12: The reference discloses The method of claim 9 wherein the model of extent of hydration is in the form of 
    PNG
    media_image3.png
    31
    100
    media_image3.png
    Greyscale
where H is extent of hydration, Hu is ultimate extent of hydration, te is effective time, and i and B are kinetic rate parameters.  (P. Equation 6)

Regarding Claim 13: The reference discloses The method of claim 9 wherein the model of effective time is in the form of: 
    PNG
    media_image4.png
    42
    167
    media_image4.png
    Greyscale
  361560-107601 [2018-IPM-102767U1 US] where E is activation energy, R is a gas constant, Tref is a reference temperature, and T is a current temperature.  (P. Equation 12 is a variation of the equation recited.)

Regarding Claim 14: The reference discloses A non-transitory computer readable medium having data stored therein representing software executable by a computer, the software including instructions comprising: instructions to generate a design of a cement composition comprising at least one of a plurality of cementitious components based on a model of cement temperature sensitivity. (P. Page 303, left column, Introduction, paragraph 2, “Accurate prediction of temperature development in mass concrete requires knowledge of the adiabatic temperature rise of a particular concrete mixture. Adiabatic calorimetry is the best test to obtain this information. Unfortunately, adiabatic calorimeters are not common. Semi-adiabatic calorimeters are much more common, because the test setup is much simpler. Therefore, semi-adiabatic calorimeters are more commonly used to characterize the heat evolution of a concrete mixture. Corrections must be made to semi-adiabatic temperature measurements to approximate the results obtained from an adiabatic system.4 The Arrhenius theory is used to capture the temperature sensitivity of a particular mixture so that its behavior may be modeled under different temperature conditions. In this manner, semi-adiabatic calorimetry data may be used to model what would be experienced under adiabatic conditions.”)

Regarding Claim 15: The reference discloses The non-transitory computer readable medium of claim 14 wherein the model of cement temperature sensitivity comprises a function of physicochemical parameters about the cementitious components, a model of extent of hydration, a model of effective time, and a model of activation energy.  (P. Introduction last paragraph reciting activation energy, Introduction 2nd to last paragraph chemical mixtures and reactions and hydration, and 3rd to last paragraph reciting hydration and time.)

Regarding Claim 16: The reference discloses The non-transitory computer readable medium of claim 15, wherein the model of activation energy is a regression model of activation energy and physicochemical data.  (P. Equation 1)

Regarding Claim 19: The reference discloses The non-transitory computer readable medium of claim 15 wherein the model of extent of hydration is in the form of: 
    PNG
    media_image5.png
    31
    100
    media_image5.png
    Greyscale
 where H is extent of hydration, Hu is ultimate extent of hydration, te is effective time, and i and B are kinetic rate parameters.  (P. Equation 6)

Regarding Claim 20: The reference discloses The non-transitory computer readable medium of claim 15 wherein the model of effective time is in the form of: 
    PNG
    media_image4.png
    42
    167
    media_image4.png
    Greyscale
 where E is activation energy, R is a gas constant, Tref is a reference temperature, and T is a current temperature.  (P. Equation 12 is a variation of the equation recited.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

7.	Claim(s) 6-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poole, Jonathan L., et al. "Methods for calculating activation energy for Portland cement." ACI Materials Journal 104.1 (2007): 303-311, hereafter P, in view of Kaushik et al. U.S. Patent Publication No. 2017/0364607, hereafter K.

Regarding Claim 6: P does not explicitly recite The method of claim 1 further comprising: modifying the cement composition to produce a modified cement composition if a predicted compressive strength from the model of cement temperature sensitivity does not meet or exceed a time dependent compressive strength requirement; calculating a predicted compressive strength of the modified cement composition using the model of cement temperature sensitivity; comparing the compressive strength of the modified cement composition to a time dependent compressive strength requirement; and  351560-107601 [2018-IPM-102767U1 US] preparing the modified cement composition if the predicted compressive strength meets or exceeds the time dependent compressive strength requirement.
However K recites The method of claim 1 further comprising: modifying the cement composition to produce a modified cement composition if a predicted compressive strength from the model of cement temperature sensitivity does not meet or exceed a time dependent compressive strength requirement; calculating a predicted compressive strength of the modified cement composition using the model of cement temperature sensitivity; comparing the compressive strength of the modified cement composition to a time dependent compressive strength requirement; and  351560-107601 [2018-IPM-102767U1 US] preparing the modified cement composition if the predicted compressive strength meets or exceeds the time dependent compressive strength requirement. (K. Paragraph 16, “The model may vary the parameters of the composition design to optimize the design depending on a number of factors.  For example, a composition design for a wellbore fluid may take into account the concentration of various components within the fluid, the type of job such as completions or drilling, the length of tubing with the well, the depth of the well, the range of operating temperatures, rheology and friction gradients, cost optimizations, and the like.  In particular embodiments, composition designs directed to settable compositions, such as cements and polymer-forming compositions, may also take into account the setting or curing time with respect to handling and travel times, and strength and hardness requirements for the final composition design.” Paragraph 26 “[0026] In one or more embodiments, the set time of the cement composition may be controlled by, for example, varying the grain size of the cement components, varying the temperature of the composition, or modifying the availability of the water from a selected water source.  In other embodiments, the exothermic reaction of components included in the cement composition (e.g., magnesium oxide, calcium oxide) may be used to increase the temperature of the cement composition and thereby increase the rate of setting or hardening of the composition.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the calculations and parameters of K with the calculations of P in order to, as per paragraph 9 of K, “reduce the number of laboratory tests required during the development of customized composition designs that perform according to the specifications of a particular job or client.  Methods may utilize a software platform that allows a user to select and optimize composition designs and perform evaluations for expected behavior for various composition components and concentration ranges prior to performing experiments on the actual composition design.”

Regarding Claim 7: K recites The method of claim 6 further comprising iteratively modifying the cement composition until the compressive strength of the modified cement composition meets or exceeds the time dependent compressive strength requirement. (K. Paragraph 16, “The model may vary the parameters of the composition design to optimize the design depending on a number of factors.  For example, a composition design for a wellbore fluid may take into account the concentration of various components within the fluid, the type of job such as completions or drilling, the length of tubing with the well, the depth of the well, the range of operating temperatures, rheology and friction gradients, cost optimizations, and the like.  In particular embodiments, composition designs directed to settable compositions, such as cements and polymer-forming compositions, may also take into account the setting or curing time with respect to handling and travel times, and strength and hardness requirements for the final composition design.” Paragraph 26 “[0026] In one or more embodiments, the set time of the cement composition may be controlled by, for example, varying the grain size of the cement components, varying the temperature of the composition, or modifying the availability of the water from a selected water source.  In other embodiments, the exothermic reaction of components included in the cement composition (e.g., magnesium oxide, calcium oxide) may be used to increase the temperature of the cement composition and thereby increase the rate of setting or hardening of the composition.”)
	See motivation for claim 6.

Regarding Claim 8: The reference discloses The method of claim 7 wherein iteratively modifying the cement composition comprises modifying a concentration of the water, a concentration of at least one cementitious component, or both. (K. Paragraph 16, “The model may vary the parameters of the composition design to optimize the design depending on a number of factors.  For example, a composition design for a wellbore fluid may take into account the concentration of various components within the fluid, the type of job such as completions or drilling, the length of tubing with the well, the depth of the well, the range of operating temperatures, rheology and friction gradients, cost optimizations, and the like.  In particular embodiments, composition designs directed to settable compositions, such as cements and polymer-forming compositions, may also take into account the setting or curing time with respect to handling and travel times, and strength and hardness requirements for the final composition design.” Paragraph 26 “[0026] In one or more embodiments, the set time of the cement composition may be controlled by, for example, varying the grain size of the cement components, varying the temperature of the composition, or modifying the availability of the water from a selected water source.  In other embodiments, the exothermic reaction of components included in the cement composition (e.g., magnesium oxide, calcium oxide) may be used to increase the temperature of the cement composition and thereby increase the rate of setting or hardening of the composition.”)

Regarding Claim 9: The reference discloses A method comprising: providing a plurality of cementitious components; (P. Page 303, left column, Introduction, paragraph 2, “Accurate prediction of temperature development in mass concrete requires knowledge of the adiabatic temperature rise of a particular concrete mixture. Adiabatic calorimetry is the best test to obtain this information. Unfortunately, adiabatic calorimeters are not common. Semi-adiabatic calorimeters are much more common, because the test setup is much simpler. Therefore, semi-adiabatic calorimeters are more commonly used to characterize the heat evolution of a concrete mixture. Corrections must be made to semi-adiabatic temperature measurements to approximate the results obtained from an adiabatic system.4 The Arrhenius theory is used to capture the temperature sensitivity of a particular mixture so that its behavior may be modeled under different temperature conditions. In this manner, semi-adiabatic calorimetry data may be used to model what would be experienced under adiabatic conditions.”) providing a design parameter, (P. Page 303, left column, Introduction, paragraph 2, “Accurate prediction of temperature development in mass concrete requires knowledge of the adiabatic temperature rise of a particular concrete mixture. Adiabatic calorimetry is the best test to obtain this information. Unfortunately, adiabatic calorimeters are not common. Semi-adiabatic calorimeters are much more common, because the test setup is much simpler. Therefore, semi-adiabatic calorimeters are more commonly used to characterize the heat evolution of a concrete mixture. Corrections must be made to semi-adiabatic temperature measurements to approximate the results obtained from an adiabatic system.4 The Arrhenius theory is used to capture the temperature sensitivity of a particular mixture so that its behavior may be modeled under different temperature conditions. In this manner, semi-adiabatic calorimetry data may be used to model what would be experienced under adiabatic conditions.”) a 
and model of cement temperature sensitivity wherein the model of cement temperature sensitivity comprises a function of physicochemical parameters about the cementitious components, a model of extent of hydration, a model of effective time, and a model of activation energy; (P. Introduction last paragraph reciting activation energy, Introduction 2nd to last paragraph chemical mixtures and reactions and hydration, and 3rd to last paragraph reciting hydration and time.) generating a cement composition, wherein the cement composition includes cementitious components selected from the plurality of cementitious components; calculating a predicted design parameter of the cement composition using the model cement temperature sensitivity; comparing the predicted design parameter of the cement composition to the design parameter; (P. Page 303, left column, Introduction, paragraph 2, “Accurate prediction of temperature development in mass concrete requires knowledge of the adiabatic temperature rise of a particular concrete mixture. Adiabatic calorimetry is the best test to obtain this information. Unfortunately, adiabatic calorimeters are not common. Semi-adiabatic calorimeters are much more common, because the test setup is much simpler. Therefore, semi-adiabatic calorimeters are more commonly used to characterize the heat evolution of a concrete mixture. Corrections must be made to semi-adiabatic temperature measurements to approximate the results obtained from an adiabatic system.4 The Arrhenius theory is used to capture the temperature sensitivity of a particular mixture so that its behavior may be modeled under different temperature conditions. In this manner, semi-adiabatic calorimetry data may be used to model what would be experienced under adiabatic conditions.”) and preparing the cement (P. Page 306, left column, Results and Discussions of measurements in actual cement preparation.) 
P does not explicit recite downhole temperature.
However K recites downhole temperature (K. [0019] In embodiments directed to the design and preparation of wellbore fluid compositions, applications in accordance with the present disclosure may use inputs such as the downhole environment, formation properties, chemical reactivity of various connate fluids, temperatures, and the like, to construct a model for optimizing composition designs.)
	See motivation for claim 6.

Regarding Claim 17: The reference discloses The non-transitory computer readable medium of claim 14 further comprising instructions to accept a downhole temperature. (See rejection for claim 9)

Regarding Claim 18: The reference discloses The non-transitory computer readable medium of claim 17 wherein the instructions to generate the design of the cement composition comprises instruction to generate the cement composition based at least in part on the downhole temperature.  (See rejection for claim 9)
Conclusion
8. 	All Claims are rejected.		

9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Parsons et al. U.S. Patent Publication No. 2017/0096874 which is in the same field of invention as calculations dealing with cement properties.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



August 27, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128